Citation Nr: 0908498	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-08 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability 
as secondary to service-connected traumatic arthritis of the 
right ankle.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from February 1954 to June 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied a claim of entitlement to service connection for 
a right knee disability, secondary to the service-connected 
disability of traumatic arthritis, right ankle.

The case was remanded by the Board in July 2007, for the 
purpose of obtaining a medical examination and an opinion 
regarding the etiology of the right knee.  The action was 
completed, and the case was returned to the Board for further 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in April 2004 and August 2007.

The Veteran has submitted a October 2007 statement from a VA 
staff physician indicating that the Veteran had been her 
patient for many years.  She opined that the knee joint 
symptoms were secondary to his initial ankle injury.  She 
gave no basis for her opinion.

In September 2008, the Veteran was afforded a VA medical 
examination for an opinion as to the etiology of any present 
right knee disorder.  The physician reviewed the claims 
folder and examined the Veteran.  The examine concluded that 
he would have to resort to mere speculation, without any 
degree of certainty that the right ankle difficulty reflected 
in right knee discomfort.  He did not comment on the October 
2007 statement of the VA staff physician.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In reviewing the claims folder, the Board notes that X-ray 
studies have noted a probable bone infarction in the distal 
right femur.  It is unclear what, if any affect this may have 
on the right knee, to include complaints of pain.

Because both VA medical opinions are incomplete, additional 
evaluation of the right knee is required.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for a right knee 
disorder since October2007.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
orthopedic examination to the etiology of 
the right knee disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the orthopedist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether the veteran has 
disability of the right knee.  The 
examiner is requested to comment on to 
what extent, if any, the bone infarction 
of the distal right femur plays a role in 
the present right knee complaints.  The 
examiner is requested to opine whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the right knee disorder was caused 
by the right ankle disorder; or, does the 
right ankle disorder aggravate the right 
knee disorder? Adequate reasons and bases 
for any opinion rendered must be 
provided.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




